                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALEXANDER A. LUGO,
    Plaintiff,

       v.                                             CIVIL ACTION NO. 19-CV-1442

CARLOS DEANGELO, et al.,
    Defendants.
                                                                                                FILED
                                                                                                MAY 16 2019
                                             ORDER                                        8y_KATE BARKMAN Cler.

       AND NOW, this
                           I/_lf-                                                          -----..ve,;. C~rk
                          JfP day of May, 2019, upon consideration of Plaintiff Alexander A.
Luge's Motion to Proceed In Forma Pauperis (ECF No. 1), his Prisoner Trust Fund Account

Statement (ECF No. 3), and his prose Complaint (ECF No. 2-2), which raises claims under 42

U.S.C. § 1983, it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U .S.C. § 1915.

       2.      Alexander A. Lugo, #NJ8163, shall pay the full filing fee of$350 in installments,

pursuant to 28 U.S. C. § 1915(b), regardless of the outcome of this case. The Court hereby

directs the Warden of SCI Huntingdon or other appropriate official to assess an initial filing fee

of20% ofthe greater of(a) the average monthly deposits to Lugo's inmate account; or (b) the

average monthly balance in Lugo's inmate account for the six-month period immediately

preceding the filing of this case. The Warden or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a reference to

the docket number for this case. In each succeeding month when the amount in Lugo's inmate

trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% ofthe preceding month's income credited to
Lugo's inmate account until the fees are paid. Each payment shall reference the docket nwnber

for this case.

         3.      The Clerk of Court is DIRECTED to send copy ofthis Order to the Warden of

SCI Huntingdon.

         4.      The Complaint is DEEMED filed.

         5.      Lugo's malicious prosecution claim is DISMISSED without prejudice pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court's Memorandwn.

         6.      Lugo's false arrest claim is DISMISSED without prejudice pursuant to Rule 8

for the reasons stated in the Court's Memorandum.

         7.      Lugo is GRANTED leave to file an amended complaint within thirty (30) days.

If Lugo fails to file an amended complaint, his case will proceed only on his excessive force

claim.

         8.      The Clerk of Court is DIRECTED not to serve the Complaint pending further

order of the Court.
